Citation Nr: 0529456	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  99-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbosacral 
spine prior to September 23, 2002.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine on and after September 23, 2002.

3.  Entitlement to a compensable disability rating for 
residuals of right knee surgery, prior to February 26, 2004.

4.  Entitlement to a disability rating in excess of 10 
percent on and after February 26, 2004. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from August 1976 to 
August 1980 and from February 1981 to February 1997.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that in pertinent part granted 
entitlement to service connection for lumbosacral 
degenerative disc disease and assigned a 10 percent 
evaluation.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for a higher initial rating.

The veteran submitted a timely notice of disagreement to the 
noncompensable initial rating for the right knee granted in 
the July 1997 rating decision.  The RO did not issue a 
statement of the case (SOC) on that claim until January 2000, 
however.  The veteran did not submit a timely substantive 
appeal and the RO closed the appeal in accordance with 
38 C.F.R. § 19.32.  

This appeal also arises from a March 2003 rating decision 
that in pertinent part denied a compensable rating for the 
right knee, continued a 10 percent rating for post concussion 
syndrome, and continued a noncompensable rating for a tender 
left trapezius muscle.  The veteran submitted an NOD to the 
right knee rating.  In April 2004, the RO issued an SOC on 
the right knee rating and the veteran responded with a timely 
substantive appeal.  The substantive appeal, however, 
contains a timely NOD to the ratings assigned for post 
concussion syndrome and for a tender left trapezius muscle.

In an April 2004 rating decision, the RO assigned a 100 
percent rating for the right knee from November 21, 2003, and 
a noncompensable rating from January 1, 2004.

In October 2004, the RO issued an SOC discussing the ratings 
for post concussion syndrome and for the left trapezius 
muscle.  Immediately thereafter, the veteran submitted a VA 
Form 9; however, the veteran argued only for a higher knee 
rating.  He did not indicate intent to appeal any other 
issue.

In December 2004, the RO issued a supplemental statement of 
the case (SSOC) discussing the evaluations for post 
concussion syndrome and the left trapezius muscle.  However, 
the veteran did not submit a VA Form 9 or other document 
containing the necessary information and the RO closed these 
appeals.  38 C.F.R. §§ 19.32, 20.202.

In a December 2004 rating decision, the RO assigned a 10 
percent rating for the right knee effective from February 26, 
2004.  The December 2004 rating decision also assigned a 20 
percent rating for the low back effective from September 23, 
2002.  

Inasmuch as a higher schedular valuation is available, the 
Board will consider entitlement to an increased rating for 
the right knee for the appropriate appeal period.  The low 
back claim arises from a disagreement with the initial 
evaluation assigned, rather than from a claim for an 
increased rating, and thus, the Board will consider 
entitlement to a higher initial rating or ratings from the 
date of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue on appeal.  

2.  The veteran's degenerative disc disease of the lumbar 
spine has been manifested throughout the appeal period by 
severe limitation of motion in extension and in lateral 
bending in each direction, by muscle spasm and paravertebral 
tenderness, and by mild neurologic symptoms; intermittent 
relief from these symptoms is shown.  

3.  The right knee disability is currently manifested by full 
range of motion with crepitus, pain on motion, tenderness 
around the joint lines, and occasional swelling and effusion, 
which combine to produce moderate functional impairment; 
lateral instability is not shown.  


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for a 40 percent schedular rating for severe intervertebral 
disc syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002).

2.  From September 23, 2002, the criteria for a 40 percent 
schedular rating for lumbar limitation of motion are met, and 
the criteria for a 10 percent schedular rating for 
intervertebral disc syndrome-related lower extremity 
neuropathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2002), 
§ 4.124a, Diagnostic Code 8520 (2005).

3.  The criteria for a 20 percent rating for the right knee 
for that portion of the appeal period prior to February 26, 
2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.71, Plate II, § 4.71a, Diagnostic Code 5257 
(2005).

4.  The criteria for a 20 percent rating for the right knee 
for that portion of the appeal period on and after February 
26, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.71, Plate II, § 4.71a, Diagnostic Code 
5257 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, SOCs, SSOCs, and a VCAA 
notice letter sent in August 2003.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determination made regarding his claims.  
They thereby served to tell him of the evidence needed to 
substantiate the claims.  Although the notice letter does not 
mention the low back rating issue, it does notify the veteran 
to send in any evidence and offers assistance in obtaining 
that evidence.  In Short Bear v. Nicholson, No. 03-2145 (U.S. 
Vet. App. Aug. 31, 2005), the Court determined that the only 
failure to provide VCAA notice that is ordinarily prejudicial 
is a failure to tell claimant what evidence is needed to 
substantiate the claim (VCAA notice element 1).

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file and 
all identified evidence has been accounted for.

The record shows that VA provided some required notice after 
the initial adverse decision on his claims.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

VA has provided all necessary notice in its August 2003 
letter, with respect to the knee, and in an SOC and later 
SSOCs, with respect to the low back.  See Short Bear, supra.

Background

The claims file reflects that the veteran boxed during active 
military service.  

In November 1996, the veteran requested service connection 
for a chronic, painful degenerative disc disease condition of 
the low back and for residuals of a right knee meniscectomy.  
He reported pain, stiffness, and a scar of the right knee.  

In January 1997, the veteran underwent a VA pre-discharge 
orthopedic compensation examination.  He reported a history 
of low back strains and no previous back surgery.  He 
recalled that magnetic resonance imaging (MRI) studies in the 
1990s showed degenerative disc disease.  Constant back pain 
was low and centralized, but occasionally moved to the left 
paraspinal area.   

The veteran reported having twisted the right knee in 1983 
and later underwent arthroscopic surgery and meniscal repair.  
He had intermittent right knee pain and stiffness, but no 
locking or swelling.

The VA physician noted right knee scars, full range of 
motion, no crepitus, and the veteran could squat without 
difficulty.  

Concerning the low back, the VA physician found tenderness in 
the left paraspinal area near L4.  Straight leg raising test 
was positive at 80 degrees, bilaterally. Range of motion was 
to 80 degrees of flexion, to 15 degrees of extension, to 25 
degrees of lateral bending, and to 25 degrees of rotation, in 
each direction.  The relevant diagnoses were: (1) 
intermittent lumbosacral strain syndrome with degenerative 
disc disease but no evidence of radiculopathy; (2) remote 
right knee arthrotomy and current complaint of discomfort.

In February 1997, the veteran underwent a pre discharge VA 
general medical compensation examination.  The veteran 
reported using Motrin(r) and Flexeril(r).  The diagnosis was 
normal general medical examination.  

In July 1997, the RO granted service connection for 
lumbosacral strain with degenerative disc disease and 
assigned a 10 percent rating, effective from March 1, 1997, 
under Diagnostic Code 5293.  The RO also granted service 
connection for residuals of a lateral meniscectomy of the 
right knee and assigned a 10 percent rating, effective from 
March 1, 1997, under Diagnostic Code 5257.

In August 1997, the veteran reported constant low back pain 
and right knee pain and stiffness that made driving 
difficult.  

On a VA Form 9, received at the RO on January 27, 1999, the 
veteran reported considerable right knee pain.  He felt that 
a previous VA examination was inadequate.

In July 1999, the veteran underwent a VA orthopedic 
compensation and pension examination.  The examiner found the 
back to be nontender.  Range of motion was to 80 degrees of 
flexion, to 30 degrees of extension, to 40 degrees of left 
lateral bending and to 45 degrees of right lateral bending.  
There was pain throughout the ranges of motion.  

The VA examiner reported a 3-inch scar over the right knee 
with normal range of motion.  Pain was elicited during 
McMurray's test (for torn meniscus, Dorland's Illustrated 
Medical Dictionary 1677 (28th ed. 1994).  The relevant 
diagnoses were degenerative joint disease of the lumbosacral 
spine and status post right knee injury.

VA outpatient treatment reports reflect treatment for low 
back pain and right knee pain at various times.  An October 
1999 report notes right posterior thigh numbness radiating to 
the feet and that July 1999 X-rays showed degenerative 
changes at L5-S1.  Right lower extremity motor strength was 
decreased.  Possible right knee degenerative joint disease 
was considered.  

A January 2000 report notes that the veteran currently worked 
as a night watchman and that his back trouble did not impact 
that job.  He still had chronic back pain, however, and did 
not respond to non-steroidal anti-inflammatory drugs.  He 
also used a transcutaneous electrical nerve stimulation 
(TENS) unit.  

A March 2000 VA neurology evaluation reflects normal range of 
motion with no complaint of numbness and no musculoskeletal 
abnormality.  

According to a January 2001 VA neurology examination report, 
right knee jerk was sluggish secondary to right knee injury.  
Mild paravertebral muscle spasm, low back tenderness, and 
decreased forward flexion of the lumbar spine were noted. 

According to a January 2003 VA neurology examination report, 
low back pain radiated to the legs.  The veteran lost about 3 
days work per month due to back pain.  He took Naprosyn(r) and 
muscle relaxers.  Lumbar range of motion was full.  The 
relevant diagnosis was chronic low back pain with reported 
radiculopathy, but no neurological evidence of radiculopathy 
or neuropathy.  

In June 2003, the veteran reported that the right knee locked 
and cause difficulty sleeping.  He reported that the knee 
scar was long, thick, and nasty.  He reported that he had to 
change jobs because of service-connected disabilities, but he 
did not specify which service-connected disabilities.  

In July 2003, the veteran reported a long, thick, ugly knee 
scar, considerable knee pain, swelling, weakness, and 
stiffness.  

In August 2003, the veteran reported that he had gone to a VA 
emergency room because of right knee pain, but left after 
waiting hours.  He then went to a private hospital, saw a 
doctor, and received Celebrex(r) for pain.  He reported that he 
was unable to bend the knee.  

Private medical records from Thomas Cuoma, M.D., reflect that 
the veteran needed three weeks from work in August 2003 due 
to right knee and bilateral shoulder pains.  An Ace(r) wrap was 
issued to support the knee while walking.  

In November 2003, the veteran reported that he was disabled 
from working due to his service-connected left shoulder and 
right knee.

On November 21, 2003, the veteran underwent right knee 
surgery at The Hospital Center at Orange.  Laser-assisted 
partial lateral meniscectomy was performed.  The diagnoses 
included chondromalacia patella.

The veteran underwent a VA orthopedic examination in February 
2004.  The physician noted that the claims file was not 
available but noted that there had been two right knee 
surgeries.  The veteran reported that he took Tylenol(r) and 
Celebrex(r).  He reported that post-surgery he had knee pain 
while weight bearing, but no knee pain at rest.  He also 
reported swelling, but no locking or buckling.  He could 
perform activities of daily living with some pain when 
standing long periods at work.  He used a neoprene knee 
sleeve occasionally.  

The VA physician noted a clean, dry, nontender, well healed 
surgical scar about 6-centimeters by 1-centimeter.  The knee 
was slightly effuse.  Right knee flexion was to 130 degrees, 
with 140 degrees being the normal range.  There was pain at 
the limits.  Motor strength was slightly diminished.  No 
lateral instability was found.  The medial and lateral joint 
lines were somewhat tender.  The assessment was status post 
meniscus tear with repair and slight patellofemoral 
arthritis.  

In April 2004, the veteran reported that the recent VA 
examiner failed to report his limp or his facial expressions 
during forced motion testing.  He reported another recent 
magnetic resonance imaging (MRI) and that he held a lower 
paying job because of his knee and back.

In May 2004, the veteran reported that he had evaluations at 
East Orange VA Medical Center on April 26 and May 14.  

The RO obtained recent VA outpatient treatment reports 
including April 2004, X-ray and MRI reports.  The X-rays 
showed mild tricompartment degenerative joint disease.  The 
MRI showed no definite meniscal tear.  The assessment was 
right knee pain and quadriceps weakness. 

According to a May 2004 VA neurology examination report, the 
veteran's gait was normal.  No relevant disorder was noted.

According to a May 2004 VA physical therapy report, the 
veteran reported a buckling sensation and occasional 
effusion.  Another recent MRI showed a small popliteal cyst 
on the right knee and some effusion.  The lateral meniscus 
was notched, which might represent a new tear.  Joint space 
narrowing and mild osteophytic spurring was seen.  Right knee 
range of motion was from zero to 120 degrees, with pain.  
Knee extension and flexion strength was 3/5.  Significant 
knee weakness was given as an assessment.  The impressions 
included mild patellofemoral osteoarthritis.  

According to a May 2004 addendum report, right knee crepitus 
was felt on passive range of motion testing.  

The veteran underwent a VA orthopedic compensation 
examination in November 2004.  The physician noted that the 
claims file was unavailable.  The physician described the 
knee scar as 6-centimeters by 1-centimeter, well-healed and 
nontender, and nonadherent.  There was some effusion and 
right knee tenderness, however.  Range of motion was from 
zero to 100 degrees, with some guarding and pain.  There was 
slight weakness also.  

The lumbar spine was somewhat tender to palpation.  Range of 
motion was to 60 degrees of flexion, to 10 degrees of 
extension, and to 10 degrees in lateral bending.  Range of 
motion testing was painful.  The physician noted that a 
February 2003 MRI showed moderate disc degeneration from L3 
through S1.  The physician felt that there was some symptom 
magnification during examination of the low back and right 
knee.  The impressions were partial meniscectomy with 
osteoarthritis and lumbosacral strain.  

In May 2005, the veteran testified before the undersigned 
that he had intense knee pain that interfered with 
employment.  He reported private treatment.  He testified 
that the right knee and the low back were painful.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating from 
the initial effective date forward and also considers whether 
a staged rating is warranted during the period, rather than 
treating the claim as one for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The United States Court of Appeals for Veterans Claims 
(Court) has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Degenerative disc disease of the lumbar spine has been rated 
10 percent disabling prior to September 23, 2002, and 20 
percent disabling thereafter.  During the lengthy appeal 
period, lumbosacral spine symptoms have fluctuated; however, 
because no definite date of deterioration is established by 
the record, the Board will resolve any remaining doubt and 
find that various manifestations recorded during the appeal 
period have been present throughout the appeal period.  Range 
of motion of the lumbar spine has been as little as 60 
degrees in flexion, 10 degrees in extension, 10 degrees in 
lateral bending in each direction, and 25 degrees in rotation 
in each direction.  Muscle spasm and paravertebral tenderness 
has been shown.  Intermittent relief from low back pain has 
been shown and any neurologic disability from radiculopathy 
has been mild.

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent rating.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

Comparing the manifestations to the rating criteria, the 
Board finds that the criteria of a 40 percent rating are more 
nearly approximated.  This is based on evidence of muscle 
spasm and loss lateral and other spine motion, along with 
intermittent relief.  The criteria of a 60 percent rating are 
not more nearly approximated because more than little 
intermittent relief is shown and neurological findings are 
minimal.  

Because neither Diagnostic Code 5292, limitation of motion of 
the lumbar spine, nor Diagnostic Code 5295, lumbosacral 
strain, offers a rating higher than 40 percent, they need not 
be discussed.  However, because the rating criteria for 
intervertebral disc syndrome changed during the appeal 
period, further inquiry is necessary.

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  
Moreover, effective September 26, 2003, VA published 
additional rating criteria for various spine disabilities.  
The RO rated the veteran's service-connected lumbar spine 
disability 10 percent disabling under Diagnostic Code 5293 
during the earlier portion of the appeal period.  The RO has 
currently rated the service-connected herniation of the 
lumbar spine 20 percent disabling under the revised criteria.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, GC held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.  As such, VA must consider the claim for an increased 
rating for the lumbar spine pursuant to the former criteria 
during the course of the entire appeal (which was 
accomplished above), and since the effective date of each 
revision, i.e., September 23, 2002 and September 26, 2003, 
applying whichever version or versions is/are more favorable 
to the veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997). 

Because the veteran's low back disability may be rated 40 
percent throughout the appeal period under the prior 
provisions, the Board need consider whether there is any 
basis to assign a rating higher than 40 percent from 
September 23, 2002, under the revised provisions.

Under revised Diagnostic Code 5293 (effective from September 
23, 2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Where incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months are shown, a 60 percent rating is 
warranted.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent rating.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warrant a 20 
percent rating.  Incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months warrant a 10 percent rating.

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

Comparing the manifestations to the rating criteria above, 
the Board finds that the criteria of a 60 percent rating are 
not more nearly approximated, because incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months are shown are not shown.  

The Board must next consider the criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 (effective 
September 23, 2002).   

Diagnostic Code 5293, Note 2 (effective September 23, 2002) 
involves selecting appropriate diagnostic codes for both 
neurologic and non-neurologic symptoms.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for non-neurologic limitation of motion of the 
lumbar spine.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (effective prior to September 
26, 2003).  

Evaluating limitation of motion of the lumbar spine, during 
the appeal period, limitation of motion of the lumbar spine 
was severe in forward flexion and in lateral bending in 
either direction (10 degrees range of motion is considered 
severe in any of these planes).  Therefore, the 
manifestations more nearly approximate the criteria for a 40 
percent schedular rating under Diagnostic Code 5292.  

When the maximum schedular rating is in effect for loss of 
motion of a joint, and the disability does not meet the 
criteria for a higher evaluation under any other applicable 
Diagnostic Code (after all other potential Diagnostic Codes 
have been considered), further consideration of functional 
loss may not be required.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

Turning to a separate rating for the neurologic disabilities 
associated with the lumbar spine (see Note 2 above), under 
38 C.F.R. § 4.123, sciatic nerve involvement warrants a 
rating no higher than that for moderately severe incomplete 
paralysis.  In turn, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
offers a 10 percent rating for mild incomplete paralysis of 
the sciatic nerve and is the minimum rating offered under 
that code.  The 10 percent criteria appear to be more nearly 
approximated in this case due to the minimal neurological 
findings, limited to complaints of thigh numbness and pain 
radiating down both legs.  Thus, the Board feels that during 
the earlier period, the lumbar spine could be rated no higher 
than 40 percent for limitation of motion and 10 percent for 
sciatic-related neurologic disability.  This method results 
in rating higher than the 40 percent warranted under the 
earlier version of Diagnostic Code 5293.  Therefore it should 
be used; however, it cannot be used prior to September 23, 
2002 

The latest revision in the rating criteria for intervertebral 
disc syndrome, effective from September 26, 2003, did not 
change the criteria by which this disability is rated, 
although it does reorganize the rating criteria and change 
the diagnostic code to Diagnostic Code 5243.  Therefore, it 
will not be discussed further.
 
After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 40 
percent rating for intervertebral disc syndrome for that 
portion of the appeal period prior to September 23, 2002.  
From September 23, 2002, the evidence favors a 40 percent 
schedular rating for lumbar spine limitation of motion under 
Diagnostic Code 5292 and a separate 10 percent schedular 
rating for neurological disability under Diagnostic Code 
8520.  

Turning to the rating for the right knee, the RO has rated 
the knee noncompensable under Diagnostic Code 5257 prior to 
November 21, 2003, 100 percent due to surgery from November 
21, 2003, to January 1, 2004 under 38 C.F.R. § 4.30, 
noncompensable to February 26, 2004, and 10 percent disabling 
from February 26, 2004 under Diagnostic Code 5257.  The Board 
will not discuss the period from November 21, 2003 to January 
1, 2004, as the maximum benefit for that period has been 
assigned.  

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  Subluxation is an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994).  A 30 percent evaluation is 
warranted for recurrent subluxation or lateral instability of 
the knee when there is severe impairment.  A 20 percent 
evaluation requires moderate impairment.  Slight impairment 
of either knee warrants a 10 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2005).  There 
is no further guidance on what level of impairment 
distinguishes slight from moderate or severe.  

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2005).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2005).    

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2005).  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2005).

The right knee disability is currently manifested by full 
range of motion with crepitus, pain on motion, tenderness 
around the joint lines, and occasional swelling and effusion, 
which combine to produce moderate functional impairment; 
lateral instability is not shown.  Any additional impairment 
due to the factors discussed in DeLuca, supra, do not appear 
to more nearly approximate the criteria for the next higher 
schedular rating.  Thus, the evidence favors a 20 percent 
rating for that portion of the appeal period prior to 
November 21, 2003, and for that portion of the appeal period 
from January 1, 2004. 

No service-connected knee scar has been shown to be tender, 
painful, or otherwise meet the criteria for a compensable 
rating.  Therefore, a separate rating for the right knee 
scars will not be discussed further.

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 





ORDER

A 40 percent rating for degenerative disc disease of the 
lumbosacral spine is granted for that portion of the appeal 
period prior to September 23, 2002. 

A 40 percent rating for limitation of motion of the 
lumbosacral spine is granted for that portion of the appeal 
period beginning on September 23, 2002.

A separate 10 percent rating for intervertebral disc 
syndrome-related neuropathy is granted for that portion of 
the appeal period beginning on September 23, 2002.

A 20 percent rating for residuals of right knee surgery is 
granted for that portion of the appeal period prior to 
February 26, 2004.  

A 20 percent rating for residuals of right knee surgery is 
granted for that portion of the appeal period on and after 
February 26, 2004. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


